BERDON, J.,
with whom MCDONALD, J., joins, dissenting. I agree with Justices Norcott and McDonald that, in an action for dissolution of marriage, the legislature intended that a form of the analytic approach1 is required to determine whether a personal injury award2 should be deemed (1) marital property, and thus subject to assignment pursuant to General Statutes § 46b-81, and/or (2) income that may be considered in awarding periodic alimony pursuant to General Statutes § 46b-82. In my view, this court’s prior decisions compel this result, notwithstanding the majority’s protestations to the contrary.
In Bornemann v. Bornemann, 245 Conn. 508, 518, 752 A.2d 978 (1998), the majority — per Justice Katz— *386concluded in part I A of its opinion that the unvested stock options at issue in that case were “encompassed within the broad definition of property under § 46b-81.”3 This did not, however, end the discussion. Instead, the court recognized that this was merely the first step of the requisite analysis, and went on to explain in part IB of its opinion that, “[although § 46b-81 (a) employs very broad language in providing for the distribution of property in a dissolution proceeding and grants the court authority to assign to either the husband or the wife all or any part of the estate of the other, this court previously has determined that [§] 46b-81 (a) involves the assignment of marital assets.” (Emphasis in original; internal quotation marks omitted.) Id., 521. Citing Sunbury v. Sunbury, 216 Conn. 673, 676, 583 A.2d 636 (1990), the Bornemann court further explained that, “in order to determine whether [an] asset is marital property,” we “must determine whether an asset was earned prior to or subsequent to the date of dissolution . . . .” (Emphasis added.) Bornemann v. Bornemann, supra, 521. Moreover, the court emphasized that this inquiry requires us to investigate the purpose for which the award was granted. Id., 522 (“[i]n determining when unvested stock options were earned, or will be earned, the purpose for which the options were granted must be considered”).
In the present case, the majority — once again, per Justice Katz — explains that the analytic approach “requires an evaluation of the purpose of the compensation in [order to determine whether the award is] . . . *3871marital’ or ‘personal’ property.” (Emphasis added.) I am unable to perceive any difference whatsoever between this description of the analytic approach, which the majority refuses to adopt, and the one that this court adopted in Bornemann. Accordingly, I am unable to comprehend the majority’s claim that the analytic approach does not govern this case.
Turning to the facts of the present case, part of the plaintiffs award was calculated to compensate him for the pain and suffering that he would endure after the date of the dissolution of his marriage. Unless we overrule both Bornemann and Sunbury, we cannot avoid the conclusion that this portion of the damage award is not marital property subject to assignment under § 46b-81. Therefore, the trial court was authorized to consider as marital property only that portion of the award4 that pertains to the window of time after the date of the personal injury award (May 23, 1996) but before the date of the decree dissolving the marriage (March 18, 1997). The sole purpose of the remainder of the award was to compensate the plaintiff for pain and suffering that he would endure subsequent to the date of dissolution; accordingly, it is not subject to assignment. The contrary result, urged by the majority, cannot be reconciled with the holding of either Bornemann or Sunbury:5
*388Likewise, only that portion of the award for future loss of earnings, less applicable credits, pertaining to the window of time referred to above may be deemed marital property subject to assignment. This does not, however, preclude the trial court from taking the remaining amount into consideration for the purpose of establishing periodic alimony pursuant to § 46b-82, just as it would any other future income. Similarly, the remainder of the plaintiffs personal injury award— $750,000 for past pain and suffering, $80,000 for past loss of earnings and $15,000 for past medical expenses — is also a marital asset pursuant to § 46b-81, and is thus subject to assignment.6
We have made clear that “the purpose of property division [in an action for dissolution] is to unscramble the ownership of property, giving to each spouse what is equitably his [or hers].” Weiman v. Weiman, 188 Conn. 232, 234, 449 A.2d 151 (1982). The purpose of alimony is to determine a fair amount of continuing support that one spouse requires and the other can afford. Id. An analytic approach with respect to personal *389injury awards is necessary to accomplish both of these equitable purposes, and is the only approach that comports with both common sense and prior decisions of this court. See Builders Service Corp., Inc. v. Planning & Zoning Commission, 208 Conn. 267, 276, 545 A.2d 530 (1988) (“ ‘the application ... of common sense to the statutory language is not to be excluded’ ”).
Accordingly, I dissent.

 See Justice McDonald’s dissent in this case for citations to cases from other jurisdictions that have adopted the analytic approach.


 The plaintiff was awarded the following in the personal injury action:
$ 750,000 for past pain and suffering;
1,600,000 for future pain and suffering over the next twenty-nine years; 80.000 for past loss of earnings;
375,000 for future loss of earnings; and
15.000 for past medical expenses
$2,820,000 Total
- 423,000 15 percent for culpable negligence of the plaintiff
$2,397,000 Jury Award


 In Bornemann, this court held that “the trial court properly determined that the [defendant husband’s unvested stock] options constituted marital property in their entirety” because they were earned prior to the date of dissolution. Bornemann v. Bornemann, supra, 245 Conn. 528. In sifting through the “conflicting factual claims” at issue in Bornemann, we deferred to the trial court, whose findings we characterized as “binding upon this court unless they are clearly erroneous . . . .” (Internal quotation marks omitted.) Id., 527. Such deference is inappropriate in the present appeal, which implicates a pure question of law.


 Less, of course, the percentage attributable to the plaintiffs contributory negligence and a proportionate amount of legal and other expenses incurred as a consequence of the personal injury action.


 The majority stresses that, in Bornemann, “when [the] options were earned [was] dispositive.” I agree, but this supports — rather than undermines — my views in the present appeal. In Bornemann the following factors were of paramount importance: “[T]he [unvested stock] options were earned by the defendant during the marriage when he provided past services and ... it was in exchange for those [past] services that the defendant was paid his salary through December, 1996 [a date prior to the termination of the marriage], and was offered the opportunity to retain the options.” (Emphasis added.) Bornemann v. Bornemann, supra, 245 Conn. 529. Therefore, even though the options could not be exercised until after the date of the decree, they constituted marital property because they were earned *388before the date of the decree. In the present appeal, the plaintiff has not yet earned the portion of the award that pertains to his future pain and suffering, he did not experience that anguish during the course of the marriage, and the relevant damages are not intended to compensate him for his past agony. Accordingly, the plaintiffs award for his future pain and suffering is not a marital asset. For these reasons, the majority’s effort to distinguish Bornemann is unpersuasive.
In Sunbury, we explained that “appreciation in the value of property . . . [that] occur[s] after the termination of the marriage ... is no longer a marital asset.” Sunbury v. Sunbury, supra, 216 Conn. 676. In other words, to determine whether an asset is marital we must focus on the period for which it is earned, not the moment when it was received. In my view — a view that is shared by two of my colleagues — compensation for pain and suffering that the plaintiff will endure after the termination of the marriage is not a marital asset as we explained the meaning of that term in Sunbury. The majority’s observation that “this case does not involve an increase in the value of property following the dissolution” is a distinction without a difference.


 See footnote 4 of this dissent.